UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4330


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DASHAWN D. BROWN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:08-cr-00088-REP-2)


Submitted: October 30, 2018                                 Decided: November 16, 2018


Before DUNCAN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Charles A. Gavin, CAWTHORN, DESKEVICH & GAVIN, P.C., Richmond, Virginia,
for Appellant. G. Zachary Terwilliger, United States Attorney, Alexandria, Virginia,
Peter S. Duffey, Assistant United States Attorney, Richard D. Cooke, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dashawn D. Brown appeals the district court’s order revoking his supervised

release and sentencing him to 60 months’ imprisonment. The district court determined

that Brown had violated his conditions of supervised release by committing the Virginia

offenses of malicious wounding and use of a firearm in the commission of a felony. On

appeal, Brown challenges the district court’s admission of hearsay testimony at the

revocation hearing and its revocation of his supervised release. We affirm.

       Brown first argues that the district court improperly admitted a law enforcement

officer’s testimony relating the victim’s statements at the scene of the shooting as excited

utterances pursuant to Fed. R. Evid. 803(2) and, in the alternative, pursuant to the

residual exception to hearsay in Fed. R. Evid. 807. He also contests the admission of

another officer’s testimony relating the victim’s statements in the hospital as a declarant-

witness’ prior statement of identification pursuant to Fed. R. Evid. 801(d)(1)(C), and

under the residual exception.

       “We review a district court’s evidentiary ruling in a revocation hearing for abuse

of discretion.”    United States v. Ferguson, 752 F.3d 613, 616 (4th Cir. 2014).

“Supervised release revocation hearings are informal proceedings in which the rules of

evidence, including those pertaining to hearsay, need not be strictly applied.” United

States v. Doswell, 670 F.3d 526, 530 (4th Cir. 2012); see Fed. R. Evid. 1101(d)(3).

“[P]rior to admitting hearsay evidence in a revocation hearing [in the absence of the

declarant], the district court must balance the releasee’s interest in confronting an adverse

witness against any proffered good cause for denying such confrontation.” Doswell, 670

                                             2
F.3d at 530.    “If hearsay evidence is reliable and the Government has offered a

satisfactory explanation for not producing the adverse witness, the hearsay evidence will

likely be admissible under Rule 32.1.” Id. at 531.

      The district court here did not abuse its discretion in admitting the contested

statements. Brown’s arguments regarding the Federal Rules of Evidence’s exceptions

and exclusions from hearsay are irrelevant because such rules are inapplicable to

revocation hearings. See id. at 530; Fed. R. Evid. 1101(d)(3). The victim testified at the

revocation hearing and Brown had full opportunity to, and did, cross-examine him,

satisfying Fed. R. Crim. P. 32.1(b)(2)(C)’s confrontation requirement. See Doswell, 670

F.3d at 530. Accordingly, any issues with the contested testimony’s reliability affect its

weight and not its admissibility. See id.; Fed. R. Evid. 1101(d)(3). We thus decline to

disturb the district court’s admission of the statements. See United States v. Riley, 856

F.3d 326, 328 (4th Cir. 2017) (“[W]e may affirm on any grounds apparent from the

record.” (internal quotation marks omitted)).

      Brown next challenges the district court’s revocation of supervised release,

contending that the evidence was insufficient to show that he committed malicious

wounding because it did not demonstrate that Brown shot the victim with the requisite

intent. * We review a district court’s revocation decision for abuse of discretion and its



      *
         Brown also contends in the conclusion section of his opening brief and in his
reply brief that the district court clearly erred in its credibility determinations and in
finding that Brown shot the victim. Brown has forfeited these arguments on appeal by
failing to raise them in the argument section of his opening brief. See United States v.
(Continued)
                                            3
underlying factual findings for clear error. United States v. Padgett, 788 F.3d 370, 373

(4th Cir. 2015). A court may revoke supervised release if it “finds by a preponderance of

the evidence that the defendant violated a condition of supervised release.” 18 U.S.C.

§ 3583(e)(3) (2012).

       Pursuant to Va. Code Ann. § 18.2-51 (2018), a person is guilty of malicious

wounding if he “maliciously shoot[s] . . . any person or by any means cause[s] him bodily

injury, with the intent to maim, disfigure, disable, or kill.” “The mens rea of the crime is

an intent to maim, disfigure, disable or kill . . . .” Commonwealth v. Perkins, 812 S.E.2d

212, 217 (Va. 2018) (internal quotation marks omitted). “Intent . . . may, and often must,

be inferred from the facts and circumstances in a particular case.” Id. at 217-18 (internal

quotation marks omitted). “The state of mind of an alleged offender may be shown by

his acts and conduct, and it is permissible for the fact finder to infer that every person

intends the natural, probable consequences of his or her actions.” Id. at 218 (citations,

brackets, and internal quotation marks omitted).

       The district court did not clearly err in finding the requisite intent for malicious

wounding. The Government presented evidence that the shooting was unprovoked and

that the shooter, whose face was covered, approached the victim from behind, pulled out

a gun, shot him in the side, and fled. This evidence established by a preponderance of the

evidence that the shooter shot the victim with the “intent to maim, disfigure, disable or



White, 836 F.3d 437, 443 (4th Cir. 2016) (“[C]ontentions not raised in the argument
section of the opening brief [are] abandoned.” (internal quotation marks omitted)).


                                             4
kill.” See Va. Code Ann. § 18.2-51; Perkins, 812 S.E.2d at 219 (“Violently striking an

unsuspecting, defenseless victim, without provocation, in the back of the head with a

firearm . . . supports the reasonable inference that the attacker had the intent to

maliciously wound the victim in cases where, as here, the attack actually injured the

victim.”). Thus, the district court did not abuse its discretion in revoking Brown’s

supervised release.

      Accordingly, we affirm the district court’s revocation order. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            5